SILBERMAN, Chief Judge,
Concurring specially.
I share some of the concerns expressed by the dissent regarding the interpretation of the phrase “exhibited before an audience,” but because we are bound by this court’s decision in Killian v. State, 761 So.2d 1210 (Fla. 2d DCA 2000), I concur in the decision to affirm the convictions under section 827.071(3). Further, although I am not fully convinced regarding the analysis of actual possession contained in the majority opinion, I agree that the evidence as to constructive possession is sufficient to support reclassification of the offenses under section 775.0847(2). Finally, I agree that the trial court did not err in denying Jenrette-Smith’s motion to suppress. For these reasons, I concur in the decision to affirm Jenrette-Smith’s convictions and sentences.